
	
		I
		111th CONGRESS
		1st Session
		H. R. 2553
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Tiahrt (for
			 himself, Mr. Moore of Kansas,
			 Ms. Berkley,
			 Mr. Gingrey of Georgia,
			 Mr. Moran of Kansas,
			 Ms. Bordallo, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To authorize the award of a military service medal to
		  members of the Armed Forces who were exposed to ionizing radiation as a result
		  of participation in the testing of nuclear weapons or under other
		  circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Atomic Veterans Service Medal
			 Act.
		2.Atomic Veterans
			 Service Medal
			(a)Service medal
			 requiredThe Secretary of
			 Defense shall design and produce a military service medal, to be known as the
			 Atomic Veterans Service Medal, to honor retired and former
			 members of the Armed Forces who are radiation-exposed veterans (as such term is
			 defined in section 1112(c)(3) of title 38, United States Code).
			(b)Distribution of
			 medal
				(1)Issuance to
			 retired and former membersAt
			 the request of a radiation-exposed veteran, the Secretary of Defense shall
			 issue the Atomic Veterans Service Medal to the veteran.
				(2)Issuance to
			 next-of-kinIn the case of a
			 radiation-exposed veteran who is deceased, the Secretary may provide for
			 issuance of the Atomic Veterans Service Medal to the next-of-kin of the
			 person.
				(3)ApplicationThe Secretary shall prepare and disseminate
			 as appropriate an application by which radiation-exposed veterans and their
			 next-of-kin may apply to receive the Atomic Veterans Service Medal.
				
